Case 1:20-cv-04679-RPK-MMH Document 14 Filed 06/29/21 Page 1 of 1 PageID #: 32




                                                              40 Broad Street, 7th Floor
                                                              New York, New York 10004
                                                              Telephone: (212) 943-9080
                                                              Facsimile: (212) 943-9082

                                                              John M. Harras
 June 29, 2021                                                Partner
                                                              jharras@vandallp.com
 VIA ELECTRONIC CASE FILING

 Hon. Marcia M. Henry, U.S.M.J.
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:      Trs. of the Local 7 Tile Indus. Welfare Fund, et al. v. Artisan
                 Stoneworks, Corp.; Civil Action No.: 20 CV 4679 (RPK) (JO)

 Dear Magistrate Judge Henry:

        This firm represent Plaintiffs in the above-referenced matter. Plaintiffs write jointly with
 Defendant to respectfully request that the Court extend the parties’ time to complete discovery by
 30 days, from August 4, 2021 until September 3, 2021.

         After extensive settlement discussions were unsuccessful, Plaintiffs, on April 30, 2021,
 served Defendant with written discovery demands. On May 24, 2021, Defendant requested a 30-
 day extension of time to respond. Plaintiffs consented. On May 28, 2021, Defendant served
 Plaintiffs with written discovery demands and deposition notices. On June 15, 2021, Plaintiffs
 served a Rule 30(b)(6) notice on Defendant and subpoenas duces tecum on four non-parties. On
 June 25, 2021, Plaintiffs served subpoenas ad testificandum on those non-parties. To
 accommodate Plaintiffs’ review of the documents requested of Defendant and of non-parties by
 Plaintiffs and to accommodate calendar conflicts among non-parties, the parties, and counsel, the
 parties require additional time to complete discovery.

         Accordingly, the parties respectfully request that the Court grant them a 30-day extension
 of time to complete discovery. This request is the first such request. All parties consent.

        The parties thank the Court for its time and attention to this matter.

                                               Respectfully Submitted,
                                                     _/s/              _
                                                 John M. Harras
 cc: Counsel of Record (via ECF)
